Bois, J.,
dissenting: We have recently noted that it is a well-established rule in this jurisdiction that sentencing is left to the sound discretion of the trial court and that a sentence will not be disturbed unless it is grossly disproportionate to the crime. State v. Little, 123 N.H. 433, 437, 462 A.2d 117, 119 (1983); State v. Wheeler, 120 N.H. 496, 499, 416 A.2d 1384, 1386 (1980).
The sentence imposed by the court in this case was greater than that imposed by the district court or recommended by the State, but well within the limits permitted by statute. See RSA 651:2. In State v. Wheeler, id. at 499, 416 A.2d at 1386, we held that whenever the superior court, after a trial de novo, substantially enhances a sentence imposed by the district court, the record must reflect the reasons for the change. In State v. Beaupre, 121 N.H. 1013, 1015, 437 A.2d 301, 302 (1981), we reaffirmed that decision and held that in Wheeler “we did not state what reasons were necessary . . . but only that some reasons were necessary.” (Emphasis added.) See State v. Thaxton, 122 N.H. 1148, 1150-51, 455 A.2d 1016, 1017 (1982).
Because the record before me reflects the reasons given by the trial court for the enhancement of sentence, I would hold that it complied with Beaupre and Wheeler and would not tamper with *690the discretion of the sentencing judge. State v. Little, 123 N.H. at 437, 462 A.2d at 119; State v. Fraser, 120 N.H. 117, 123, 411 A.2d 1125, 1129 (1980).